TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00126-CV



                                   Soorena Sharifi, Appellant

                                                  v.

                                 Sonia Danielle Sharifi, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
      NO. 13-0566-F425, HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The parties have now filed a joint motion requesting that we reverse the

district court’s judgment and remand the cause for entry of judgment in accordance with

their Mediated Settlement Agreement. We grant the parties’ motion, set aside the district court’s

judgment without regard to the merits, and remand the case to the district court for rendition of

judgment in accordance with the parties’ agreement.1



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Vacated and Remanded

Filed: September 17, 2014


       1
           See Tex. R. App. P. 42.1(a)(2)(B).